EXHIBIT 10.6

 

HCP, INC.

2014 PERFORMANCE INCENTIVE PLAN

NEO ANNUAL LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS NEO ANNUAL LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
dated as of [   ], 20       (the “Award Date”) by and between HCP, Inc., a
Maryland corporation (the “Corporation”), and [                              ]
(the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20      , the
Participant is eligible to receive the award of restricted stock units, as
described below, and

 

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.              Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2.              Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
[                ] stock units (subject to adjustment as provided in Section 7.1
of the Plan) (the “Stock Units”).  As used herein, the term “stock unit” means a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement.  The Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to the Participant if
such Stock Units vest pursuant to Section 3.  The Stock Units shall not be
treated as property or as a trust fund of any kind.  The Award is subject to all
of the terms and conditions set forth in this Agreement and is further subject
to all of the terms and conditions of the Plan, as it may be amended from time
to time, and any rules adopted by the Administrator, as such rules are in effect
from time to time.

 

3.              Vesting.  One third (1/3rd) of the total number of the Stock
Units shall vest immediately on the Award Date.  Subject to Section 8 below, the
remainder of the Award shall vest and become nonforfeitable with respect to one
third (1/3rd) of the total number of the Stock Units (subject to adjustment
under Section 7.1 of the Plan) on each of the first and second anniversaries of
the Award Date.

 

1

--------------------------------------------------------------------------------


 

4.              Continuance of Employment.  The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement.  Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

 

5.              Dividend and Voting Rights.

 

(a)                                 Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in
Section 5(b) with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the Stock Units and any shares of Common Stock underlying or
issuable in respect of such Stock Units until such shares of Common Stock are
actually issued to and held of record by the Participant.

 

(b)                                 Dividend Equivalent Rights.  As of any date
that the Corporation pays an ordinary cash dividend on its Common Stock, the
Corporation shall pay the Participant an amount equal to the per share cash
dividend paid by the Corporation on its Common Stock on such date multiplied by
the number of Stock Units remaining subject to this Award as of the related
dividend payment record date.  No such payment shall be made with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

 

6.              Restrictions on Transfer.  Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  Shares of Common Stock delivered in respect of
the first tranche of the Stock Units which vests immediately on the Award Date
may not be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily, for a period of
one (1) year following the Award Date.  The transfer restrictions in the
preceding sentences shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.

 

2

--------------------------------------------------------------------------------


 

7.              Timing and Manner of Payment of Stock Units.  On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to the terms hereof (and in all events within sixty
(60) days after such vesting event), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date; provided,
however, that in the event that the vesting and payment of the Stock Units is
triggered by the Participant’s “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) and the Participant is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of such separation from service, the Participant shall not be entitled to
any payment of the Stock Units until the earlier of (i) the date which is six
(6) months after the Participant’s separation from service with the Corporation
for any reason other than death, or (ii) the date of the Participant’s death, if
and to the extent such delay in payment is required to comply with Section 409A
of the Code.  The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.  The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

 

8.              Effect of Termination of Employment or Services.  If the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary (the date of such termination of employment or
service is referred to as the Participant’s “Severance Date”), the Participant’s
Stock Units shall terminate to the extent such units have not become vested
pursuant to Section 3 hereof upon the Severance Date regardless of the reason
for the termination of the Participant’s employment or services; provided,
however, that if the Participant’s employment is terminated as a result of the
Participant’s death, Total Disability (as defined below) or Retirement (as
defined below), the Participant’s Stock Units, to the extent such units are not
then vested, shall become fully vested as of the Severance Date and shall be
paid in accordance with Section 7.  If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable Severance Date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement”
means, that, as of the date of termination of the Participant’s employment or
services, the Participant (1) has attained age 65 and completed at least five
(5) full years of service as an employee of the Corporation and its Subsidiaries
and/or a member of the Board, or (2) has attained age 60

 

3

--------------------------------------------------------------------------------


 

and completed at least fifteen (15) full years of service as an employee of the
Corporation and its Subsidiaries and/or a member of the Board.

 

Notwithstanding the foregoing, the Participant shall be entitled to any
accelerated vesting with respect to the Stock Units in connection with the
Participant’s severance provided for in the circumstances in, and subject to,
the express terms of any written employment agreement entered into between the
Participant and Corporation or any of its Subsidiaries and that is in effect on
the Severance Date.

 

9.              Adjustments Upon Specified Events; Change in Control Event.

 

(a)                                 Adjustments.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (including, without limitation, an extraordinary cash dividend on such
stock), the Administrator shall make adjustments in accordance with such section
in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.  No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are paid pursuant to Section 5(b).

 

(b)                                 Change in Control Event.  Upon the
occurrence of an event contemplated by Section 7.2 or 7.3 of the Plan and
notwithstanding any provision of Section 7.2 and 7.3 of the Plan or any
employment agreement to the contrary, the Award (to the extent outstanding at
the time of such event) shall continue in effect in accordance with its terms
following such event (subject to adjustment in connection with such event
pursuant to Section 7.1 of the Plan); provided, however, that the Administrator
shall determine, in its sole discretion, whether the vesting of the Stock Units
will accelerate in connection with such event and the extent of any such
accelerated vesting; provided, further, that any Stock Units that are so
accelerated will be paid on or as soon as administratively practical after (and
in all events within sixty (60) days after) the first to occur of the original
vesting date of such accelerated Stock Units set forth in Section 3 above or the
Participant’s separation from service (and subject to the six-month delayed
payment provision of Section 7 in the event payment is triggered by the
Participant’s separation from service).  Notwithstanding the foregoing, the
Administrator may provide for payment of the Stock Units in connection with such
event, to the extent such payment does not result in noncompliance with
Section 409A of the Code, including providing for payment, in accordance with
the requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or
(C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated in limited circumstances following a dissolution
or change in control of the Company, provided that any otherwise outstanding and
unvested units shall become vested upon (or, to the extent necessary to effect
the acceleration, immediately prior to) such a termination.

 

10.       Tax Withholding.  Upon vesting of any Stock Units or any distribution
of shares of Common Stock in respect of the Stock Units, the Participant or
other person entitled to receive such distribution may irrevocably elect, in
such manner and at such time or times

 

4

--------------------------------------------------------------------------------


 

prior to any applicable tax date as may be permitted or required under
Section 8.5 of the Plan and rules established by the Administrator, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that in the event that the
Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Stock Units, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 

11.       Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records.  Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

12.       Plan.  The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference.  The Participant agrees to be bound by the
terms of the Plan and this Agreement.  The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan and this Agreement. 
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.       Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan.  Any
such amendment must be in writing and signed by the Corporation.  Any such
amendment that materially and adversely affects the Participant’s rights under
this Agreement requires the consent of the Participant in order to be effective
with respect to the Award.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any

 

5

--------------------------------------------------------------------------------


 

other provision hereof.  The Participant acknowledges receipt of a copy of this
Agreement, the Plan and the Prospectus for the Plan.

 

14.       Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to the Stock Units, as and when
payable hereunder.  The Award has been granted to the Participant in addition
to, and not in lieu of, any other form of compensation otherwise payable or to
be paid to the Participant.

 

15.       Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.       Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

 

18.       Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 

19.       Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

 

THE PARTICIPANT’S ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN
AWARD RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE
CONSTITUTES THE PARTICIPANT’S AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND
THAT THE AWARD IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE
PLAN AND THIS AGREEMENT.

 

*                                        
*                                         *

 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------